Security Equity Fund Security Large Cap Value Fund Security Mid Cap Growth Fund One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated February 1, 2011 to the Prospectus Dated February 1, 2011 The following information supplements and amends the information in the Prospectus regarding Security Equity Fund, Security Large Cap Value Fund, and Security Mid Cap Growth Fund: Effective until approximately February22, 2011, at which time the transfer agent of the Funds will change (See Custodians, Transfer Agent and Dividend-Paying Agent, in the Statement of Additional Information), the Prospectus is amended and supplemented as follows: For each of Rydex| SGI Large Cap Value, Rydex| SGI Large Cap Core, Rydex| SGI All Cap Value, Rydex| SGI Alpha Opportunity, Rydex| SGI Global, Rydex| SGI Mid Cap Value, Rydex| SGI Small Cap Growth, Rydex| SGI Small Cap Value, Rydex| SGI Large Cap Concentrated Growth, and Rydex| SGI Mid Cap Growth (the “Series”), the Shareholder Fees Table in each Series’ Fees and Expenses Section is substituted with the following: Shareholder Fees (fees paid directly from your investment) Class A Class B1 Class C Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% Closed to new subscriptions None Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) None 5% 1% 1ClassB shares are not available in Rydex| SGI All Cap Value and Rydex| SGI Small Cap Value. The Sections “Buying Shares – Class A Shares – Rights of Accumulation – State of Intention,” beginning on page55 of the Prospectus is substituted with the following: Class A Shares— ClassA shares are subject to a sales charge at the time of purchase. An order for ClassA shares will be priced at a Fund’s NAV next calculated after the order is received in good order and accepted by the Funds or an authorized financial intermediary, plus the sales charge set forth below. The NAV, plus the sales charge, is the “offering price.” A Fund’s NAV is generally calculated as of the close of trading on each day the New York Stock Exchange (NYSE) is open (usually 4:00 p.m. Eastern Standard Time). Sales Charge Amount of Order (Offering Price) As a Percentage ofOffering Price As a Percentage of Net Amount Invested Less than $50,000 5.75% 6.10% $50,000 to $99,999
